DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Group I: claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27, in the reply filed on 8 March, 2021, is acknowledged. Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 were previously amended. Claim 18 is currently amended. Claims 32-34, 37-38, 45, 50, 56-58, 61, 66, and 114-117 are withdrawn without prejudice for being drawn to a non-elected invention. Claims 4-5, 7-9, 11, 14-15, 17, 19-23, 26, 28-31, 35-36, 39-44, 46-49, 51-55, 59-60, 62-65, 67-113, and 118-119 are cancelled.  Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are under examination.
Objection to the Specification/Drawings
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;

on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Figures 1A-C, 4B, 5A-B, and 6-7 disclose enumerated nucleic acid sequences that lack corresponding SEQ ID NO:s. (No SEQ ID NO: is provided in the description of the drawings or in the figures themselves.) The application is not in compliance with 37 CFR 1.821-1.825 which requires all enumerated sequences to be identified by a specific SEQ ID NO: in the drawings and disclosure (and submitted in proper format to the Office) prior to examination. 
Require Response
1) If these figures depict specific enumerated sequences for which SEQ ID NO:s already exist and are provided in the IFW, then the applicant must provide: 
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
2) If these sequences do not have existing SEQ ID NO:s, then this application fails to comply with the requirements of 37 CFR 1.821 - 1.825, and applicant must then provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 states, “wherein one or more plasmids comprise the one or more nucleic acids encoding the CRISPR/Cas system and the nucleic acid sequence comprising the unnatural nucleotide.” This may be indefinite in regard to the location of the nucleic acid sequence comprising the unnatural nucleotide. The sequence may be in the same plasmid as the Cas9 and sgRNAs or in the same plasmid as either the sgRNA or the Cas9 or in another independent plasmid that could function as a donor DNA template or as a target template. As the donor template and target template would comprise UBPs, claim 2 is indefinite to the claimed structure of the invention.
Claim 3 states, “wherein the modification is a substitution, a deletion, and/or an insertion.”  The modification as a deletion is indefinite in regard to the limitations of the base claim, claim 1, where the target motif recognizes a modification at the unnatural nucleotide position within the nucleic acid sequence. Since molecular “recognition” is based on complementarity of the nucleotides in a sgRNA and those in the target nucleic acid sequence(s), any recognition at an unnatural nucleotide position must have a corresponding unnatural nucleotide at that position and therefore cannot have a modification which is a deletion. 
Claim 12 and its dependent claim 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 12 recites, “wherein the CRISPR/Cas system modulates replication of the modified nucleic acid sequence.” CRISPR/Cas does not modulate replication; CRISPR/Cas introduces changes to nucleic acid 
Furthermore, claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "decreases” in claim 13 is a relative term which renders the claim indefinite.  The term "decreases" is not defined by the claim, no comparative or standard of replication rate is provided, and the specification does not provide a standard for ascertaining the requisite degree. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Hsu
Claims 1, 6, 10, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (Hsu, P.D., et al. Nat Biotechnol. 2013). 
Hsu teaches a CRISPR/Cas system comprising a bicistronic Cas9+sgRNA plasmid/vector comprising sgRNA and human codon-optimized S. pyogenes Cas9 (hSpCas9) nucleic acid sequences wherein the sgRNA consists of a 20-nt guide sequence, a PAM sequence, and scaffold (Fig 1a, p.828), wherein the crRNA and tracrRNA duplexes are (and can be) fused to generate a chimeric sgRNA that mimics the natural crRNA-tracrRNA hybrid and wherein the crRNA-tracrRNA duplexes and sgRNAs can be used to target SpCas9 for multiplexed genome editing in eukaryotic cells (paragraph 1 p.827; Fig 1a, p. 828; Suppl Fig 5.).  Hsu also teaches that the SpCas9-mediated cleavage is unaffected by DNA methylation at sites that were experimentally methylated in vitro, i.e. not naturally methylated in vivo (abstract; supplemental figure 4.). Experimentally methylated cytosine in Hsu corresponds to an unnatural nucleotide, i.e. 5-methylcytosine; as per instant disclosure/specification "unnatural nucleotides" [0007]. Furthermore, Hsu, et al. also teaches sgRNA recognition of unnatural modifications of target nucleic acids including criteria of up to 5 mismatches and short insertions or deletions (paragraph 2, p.831).
Hsu further discloses constructs that comprise sgRNA wherein nucleotides within the 20-bp target motif recognize or bind unnatural nucleotides within the nucleic acid sequence 
Thus, Hsu anticipates, before the filing date of the instant invention, a cell comprising: one or more nucleic acids encoding a CRISPR/Cas system and a nucleic acid sequence comprising an unnatural nucleotide; wherein the CRISPR/Cas system encodes a single guide RNA (sgRNA) comprising a crRNA-tracrRNA scaffold, and the sgRNA comprises a target motif that recognizes a modification at an unnatural nucleotide position within the nucleic acid sequence and  wherein a sgRNA 20-bp target motif recognizes or binds an unnatural nucleotide within the nucleic acid sequence between 5 to 10 nucleotides from the 5' terminus of the PAM recognition element and wherein the nucleic acid sequence comprising an unnatural nucleotide further comprises an additional unnatural nucleotide (p. 828, Figure 1e).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Hsu—Jiang—Ran—Kimoto – Malyshev 
Claims 2-3, 16, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (2013) as applied to claim 1 above, and further in view of Jiang (Jiang, Y., et al. Applied and Environmental Microbiology, Mar 2015; 81 (7) 2506-2514), Ran (Ran, F.A. et al. Cell, 2013; 155:2, 479-480), Kimoto (Kimoto, M., et al. Chemical Biology of Nucleic Acids, 2014; 131-48), and Malyshev (Malyshev, D., et al. Nature, 2014; 509, 385–8).
su teaches a Cas9+sgRNA plasmid comprising the one or more nucleic acids encoding the CRISPR/Cas system. Hsu also teaches Cas9-cleavage of plasmids bearing the unnatural (experimentally methylated) DNA target sequences (paragraph 2, p.828 and Supplementary Fig. 4a-c) in vitro and that Cas9+sgRNA is able to recognize and cleave methylated DNA in vivo as well (paragraph 2, p.828). 
Although Hsu teaches a pUC19 plasmid comprising nucleic acid sequence comprising the unnatural nucleotide (methylated DNA), Hsu does not teach a plasmid comprising the unnatural nucleotide in vivo in combination with the plasmid(s) comprising the CRISPR/Cas system (pCas9+sgRNA).
Jiang teaches, in Table 1 and Fig. 1b, one or more plasmids comprising one or more nucleic acids comprising a CRISPR/Cas system and including a Cas9 (wild-type S. pyogenes, p. 2508), sgRNA, and DNA nucleic acid sequences comprising donor/target sequences for use in vivo, e.g. in cells including the single-cell organism E. coli (pp. 2506-8). Jiang teaches a 20-bp complementary region (N20) with the requisite NGG PAM matching genomic loci of interest fused with crRNA and tracrRNA as a single synthetic guide RNA (sgRNA) transcript (p. 2506) and plasmids for single-gene editing that can readily be modified by changing the N20 sequence of the sgRNA when different genomic or target loci are being targeted (p. 2508, 2511, Table 1, Figure 1b, and Supplemental Table 2). Jiang thus demonstrates what is well-known by a person of ordinary skill in the art: CRISPR/Cas systems can be targeted to various target sequences by altering the sgRNA sequence for appropriate sequence complementarity to the desired target sequence. 

Ran teaches that, depending on the desired application, sgRNAs can be delivered as sgRNA-expressing plasmids (Fig. 4c) and also teaches the use of two different sgRNAs, targeting different nucleic acid strands and sequences, for use with Cas9 nickases and increasing target-
Kimoto teaches that several unnatural base pairs (UBPs) are known to those skilled in the art, as are means of replicating and/or amplifying (via PCR) nucleic acid sequences comprising the UBPs by providing the UBPs as dX/YTPs (where X/Y indicates the unnatural nucleotides) along with the other dNTPs and necessary reaction components (Kimoto p. 134, Fig 2; see also, for example, Hirao, et al. Accounts of Chemical Research, 2012; 45(12), 2055-65; Hirao, I. in Reviews in Cell Biology and Molecular Medicine, R.A. Meyers (Ed.). 2014; 1-16;  Li, et al. J. Am. Chem. Soc. 2014, 136, 3, 826–9; Publ: October 23, 2013). 
Kimoto teaches that unnatural nucleotide pairs function in replication, transcription and translation (p.134) via their complementarity and thus demonstrate ability to hybridize (or pair) as DNA-DNA, DNA-RNA, and RNA-RNA constructs (see Figure 1 below; from Hirao, 2014, p.4). 

    PNG
    media_image1.png
    493
    616
    media_image1.png
    Greyscale
	

  Kimoto, p. 134, Fig 2f.

    PNG
    media_image2.png
    197
    232
    media_image2.png
    Greyscale
  
Malyshev teaches genetically engineered E. coli comprising plasmids comprising unnatural base pairs dNAM and d5SICS (dX and dY, respectively). UBP retention during multiple rounds of replication is a feature sought after in synthetic biology applications involving UBPs. This is demonstrated by artisans’ pursuit to identify polymerases with high fidelity for retaining UBPs during replication or PCR amplification and through generating and identifying unnatural nucleotides/nucleosides that share high complementarity specificity for their paired unnatural nucleotides/nucleosides over natural nucleotides/nucleosides (Kimoto, pp. 132-42). Applications for introducing, maintaining, correcting or altering UBPs (in genomic or extrachromosomal DNA) through CRISPR/Cas9-mediated HDR in the presence of DNA donor/target templates bearing UBPs (or through NHEJ) would be prima facie obvious to an artisan skilled in the art of synthetic biology/gene editing once a replication competent organism comprising nucleic acids comprising UBPs could be maintained in culture. Thus, Malyshev’s semi-synthetic E. coli provides both the system and the motivation for combining E. coli or any other genetically modified organisms comprising UBPs. 
An artisan of skill in the art would have a reasonable expectation of success, before the time of filing, in combining known molecular techniques such as design of one or more plasmids comprising Cas9 endonuclease, sgRNAs, donor DNA templates, for specific editing of a target sequence comprising UBPs (e.g. d5SICS or dMMO2), for correcting unwanted mutations, substitutions, mismatches, or for inserting (or deleting) any additional sequences comprising additional UBPs or any other additional genetic/regulatory components or for making any other CRISPR/Cas modification known to an artisan skilled in the art before the time of filing. 
Thus it would be prima facie obvious to an artisan skilled in the art before the filing date of the instant application to combine the teachings of Hsu, Jiang, Ran, Kimoto, and Malyshev with reasonable expectations of success in doing so as all the features of the instant application and the molecular techniques necessary to combine them in known ways with predictable results are found in the prior art in the same field of synthetic biology/gene editing.

Conclusion
Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are rejected. No claims are allowed.


Prior Art Made of Record
•  Hsu, P. D., Lander, E. S., & Zhang, F. (2014). Development and applications of CRISPR-Cas9 for genome engineering. Cell, 157(6), 1262-1278.

	
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A–5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633

/SCOTT LONG/Primary Examiner, Art Unit 1633